Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to axial compressors. Streit (US 10,041,500) is considered the closest prior art. Regarding Claim 1, Streit teaches:
An axial compressor comprising:
a cylindrical casing (Col. 4, lines 23-44; Fig. 3 #19 – endwall is part of casing);
a rotary shaft rotatably supported in the casing such that an annular fluid passage is defined between the rotary shaft and the casing (Col. 1, lines 11-30; Fig. 1);
a rotor blade row including multiple rotor blades provided on an outer circumferential surface of the rotary shaft at a prescribed pitch around an axis of the rotary shaft (Col. 5, lines 32-39; Fig. 3 #320,324 – rotor blades);
a stator blade row including multiple stator blades provided on an inner circumferential surface of the casing at a position adjacent to and behind the rotor blade row with respect to an axial direction of the rotary shaft (Col. 5, lines 32-39; Fig. 3 #326,328 – stator vanes as stator blades); and
a recirculation passage provided in the casing and having a suction port provided on a downstream side of the fluid passage and an ejection port provided on an upstream side of the fluid passage (Col. 5, lines 16-18, 40-48; Fig. 3 #34 – main recirculation passage with #36 – inlet port as suction port and #38 – outlet port as ejection port), wherein the suction port is located rearward of leading edges of bases of the stator blades (Fig. 3), and the ejection port is located at a position forward of centers of tips of the rotor blades (Fig. 3).
However, Streit fails to teach the ejection port is also at least partially opposing the tips of the rotor blades.
These limitations are important to the instant application as they allow further expansion of the surge limit of the compressor (paragraph 0007). None of the known prior art, alone or in combination, teaches these limitations. Therefore, Claim 1 is allowable.
Claims 2-9 are allowable due to their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murooka et al. (US 2017/0175676), Torrance (US 6,585,479), Byrne et al. (US 5,607,284), Nolcheff (US 5,586,859), Xu (US 7,811,049), and Cloft (US 8,082,726) each teaches an axial compressor with a recirculation passage in the casing including an ejection port upstream and a suction port downstream of a fluid passage, the ejection port forward of a center of the rotor blade tips.
Chen (US 8,287,233) teaches a centrifugal compressor with a recirculation passage in the casing including an ejection port upstream and a suction port downstream of a fluid passage, the ejection port forward of a center of the rotor blade tips.
Bayere et al. (EP 1,832,717) teaches an axial compressor with a recirculation passage in the casing including an ejection port upstream and a suction port downstream of a fluid passage, the ejection port forward of a center of the rotor blade tips, where the recirculation passage includes a flow control device comprising a flow control valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745